DETAILED ACTION  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	This is a final office action is being prepared in response to the amendments and remarks filed by the applicant on November 17, 2021 relating to U.S. Patent Application No. 16/409,359 filed on May 10, 2019. Applicant claims priority benefit from U.S. Provisional Application No. 62/814,221 filed on March 5, 2019.  Claims 1, 3-5, 7-8, 11-14, 16-17 and 20-24 have been amended. Claims 1 – 26 are pending and have been examined. 

Response to Arguments 

 Applicant's arguments filed on November 17, 2021 have been fully considered.
 
With respect to Applicant’s summary of the Examiner Interview held on November 1, 2021, Examiner would like to clarify that the Examiners did not agree that the disclosures presented in the application are implemented to resolve a technical problem pertaining to communications between a chip card reader and an in-web browser virtual terminal. Applicant requested guidance on overcoming the Section 101 rejection and Examiners suggested that Applicant provide references from the Specification in support of Applicant’s asserted technical improvements in Applicant’s next submission.  

With respect to the Section 101 rejection Applicant asserts that the concepts recited in the claims resolve technical problems that arise when a vendor requires that a single purchase be processed as two independent transactions, as well as when a virtual terminal (or web browser) cannot communicate with a chip card reader and are not directed to the exchange of money or other transactions that might be considered human activity. (Remarks, pp. 18 – 19). Examiner respectfully disagrees. Applicant’s own words above (the concepts recited in the claims resolve technical problems that arise when a vendor requires that a single purchase be processed as two independent transactions) indicate that the recited concepts enable commercial transactions to be performed with a chip card.  

Applicant further asserts that the claims constitute improvements to computer functionality by reducing the time and processing power required for settling credit card transactions through a single interface session (single dip) between the embedded microchip of the chip card and the chip card reader for enabling two or more transactions to be settled. Applicant cites to the Detailed Description (Fig. 1, Pars. 41-43, 48) in support. (Remarks, pp. 19 – 22). Examiner respectfully disagrees. The additional elements of the claims are being used as a tool to implement the identified abstract idea. The reduction in time is an improvement to a business process, not a technical improvement. The paragraphs cited by Applicant do not provide a technical explanation to support a reduction in required processing power.

Applicant further asserts that the specification additionally recites improvements to computer communication and translation protocols for increasing the security and efficiency of communications between a transaction computer and a chip card reader and cites to the Detailed Description (Pars. 59 – 61) for support. (Remarks, pp. 22 – 23). Examiner respectfully disagrees. 

Applicant again (Remarks, pp. 24 – 25) asserts that the amended claims constitute patent-eligible subject matter in that they are not directed to "methods of organizing human activity" and are instead directed to solving technical issues inherently tied to computer technology and computer-based communications between (a) the microchip embedded in a chip card; (b) the chip card reader; and (c) a card issuer. Applicant cites the limitations of the claims that it asserts are directed to improvements in technology that cannot be performed by the human mind and are more than organizing human activity. (Remarks, pp. 24 – 25), and also asserts, in the alternative. that the claims integrate the abstract idea into a practical application by enabling bidirectional communications between a chip card reader and a virtual terminal such that two transactions can be processed during a single interface session. Examiner respectfully disagrees. The claim limitations are recited at a high level of generality, generally linking technology for chip card readers communicating data with a transaction computer to implement the abstract idea. (See Section 101 rejection below). The Section 101 rejection is maintained.

With respect to the rejection under 35 USC § 103, Applicant has amended the independent claims and asserts that the cited references, including the primary reference Gardner, do not disclose the limitations in amended independent claims, particularly: that the chip card reader can communicate with a virtual terminal that is processed in a web browser; bidirectional communication between the chip card reader and the virtual terminal; and the use of a native application that communicates with a communication thread of a USB layer on the transaction computer. (Remarks, pp. 27 - 30). Applicant’s argument is persuasive. A search of the prior art has not identified any references that disclose the limitations in the amended claims. The Section 103 rejection is withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 26 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1– 10 are directed to a method for interfacing with an EMV chip card.  Claims 11 - 19 are directed to a system for interfacing with an EMV chip card. Claims 20 - 26 are directed to a non-transitory computer-readable medium containing computer-readable instructions. Therefore, on its face, each of Claims 1 - 26 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method comprising: probing hardware of a chip card reader with a native application executed by a transaction computer to initialize the chip card reader, wherein the native application communicates with a device interface of the chip card reader by way of a USB layer of the transaction computer; determining, with a virtual terminal, a first transaction amount for a first transaction to be processed with a chip card and a second transaction amount for a second transaction to be processed with the chip card, wherein the virtual terminal is processed by the transaction computer as an in-web browser software interface; translating, with a translation layer of the native application, initialization instructions to establish a single interface session between the chip card reader and an embedded microchip of the chip card; communicating, with the native application, the translated initialization instructions to the chip card reader by way of a communication thread for the USB layer of the transaction computer; causing the embedded microchip of the chip card to generate a first cryptogram for the first transaction and a second cryptogram for the second transaction during the single interface session by communicating translated cryptogram instructions to the chip card reader with the native application; receiving, by the native application, the first cryptogram and the second cryptogram from the chip card reader through the communication thread for the USB layer; matching the first cryptogram and the second cryptogram to the single interface session; communicating the first cryptogram and the second cryptogram to the virtual terminal from the native application; and communicating the first cryptogram and the second cryptogram to a card issuer from the virtual terminal by way of a network interface for the card issuer to decrypt and authenticate the first cryptogram and the second cryptogram during the single interface session; wherein the communication thread of the USB layer receives messages from each of the chip card reader and the native application; wherein the translation layer of the native application translates messages to or from the device interface of the chip card reader to enable bidirectional communication between the chip card reader and the virtual terminal by way of the native application; and wherein each of the first transaction and the second transaction is processed as a chip card transaction during the single interface session due to the bidirectional communication between the chip card reader and the virtual terminal. The abstract idea recited in Claim 1 is the underlined portions of the claim indicated above. The abstract idea recites card payment transactions which involve commercial and legal interactions including sales activities falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 11 and 20 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method comprising: probing hardware of a chip card reader with a native application executed by a transaction computer to initialize the chip card reader, wherein the native application communicates with a device interface of the chip card reader by way of a USB layer of the transaction computer; determining, with a virtual terminal, a first transaction amount for a first transaction to be processed with a chip card and a second transaction amount for a second transaction to be processed with the chip card, wherein the virtual terminal is processed by the transaction computer as an in-web browser software interface; translating, with a translation layer of the native application, initialization instructions to establish a single interface session between the chip card reader and an embedded microchip of the chip card; communicating, with the native application, the translated initialization instructions to the chip card reader by way of a communication thread for the USB layer of the transaction computer; causing the embedded microchip of the chip card to generate a first cryptogram for the first transaction and a second cryptogram for the second transaction during the single interface session by communicating translated cryptogram instructions to the chip card reader with the native application; receiving, by the native application, the first cryptogram and the second cryptogram from the chip card reader through the communication thread for the USB layer; matching the first cryptogram and the second cryptogram to the single interface session; communicating the first cryptogram and the second cryptogram to the virtual terminal from the native application; and communicating the first cryptogram and the second cryptogram to a card issuer from the virtual terminal by way of a network interface for the card issuer to decrypt and authenticate the first cryptogram and the second cryptogram during the single interface session; wherein the communication thread of the USB layer receives messages from each of the chip card reader and the native application; wherein the translation layer of the native application translates messages to or from the device interface of the chip card reader to enable bidirectional communication between the chip card reader and the virtual terminal by way of the native application; and wherein each of the first transaction and the second transaction is processed as a chip card transaction during the single interface session due to the bidirectional communication between the chip card reader and the virtual terminal. The additional elements of Claim 1 are the underlined portions of the claim indicated above and amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of Claim 1 amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software. The additional elements, when considered separately and as an ordered combination, fail to add significantly more to the abstract idea.

Dependent claims
Claims 3, 16 and 21 (calculate the processing fee associated with the transaction), Claims 9, 18 and 25 (contactless interface between chip card reader and chip card), Claims 10, 19 and 26 (contact interface between chip card reader and chip card), Claim 12 (processors communicate with the virtual terminal to facilitate chip card transactions), Claim 17 (define a third transaction and generate a third cryptogram) and Claim 23 (authenticating the first and second cryptograms) further define and merely add specificity to the abstract idea. Claims 2 and 24 (first transaction defined by user input into a virtual terminal, transaction computer), Claim 4 (settling the first transaction at a first bank account and the second transaction at a second bank account), Claim 5 (browser extension or native application facilitating communications between terminal and chip card reader), Claim 6 (settling first transaction with first account at a merchant bank and second transaction with second account at a merchant bank), Claims 7 and 14 (sending the first and second cryptograms over a network to a remote computer server), Claims 8 and 15 (receiving approval for the first and second transactions from the remote server), Claim 22 (transaction computer initializes interface between embedded microchip of chip card and chip card reader) and Claim 13 (chip card reader further comprising a magnetic stripe reader) are additional elements that include insignificant extra-solution activity that amounts to data gathering and transfer over a network which is recognized by those of ordinary skill in the art to be well-understood, routine and conventional activity. See, buySAFE, Inc. v. Google, Inc., 765F.3d 1350, 1355 (Fed. Cir 2014) (computer receives and sends information over a network), Intellectual Ventures I LLC v. Symantec Corp., 838 F3d 1307, 1321 (Fed. Cir. 2016) (utilizing an intermediary computer to forward information), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) (storing and retrieving information in memory). Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 26 are not patent eligible. 

Claim Interpretation

Claims 1, 11 and 20 each contain limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claims 1, 11 and 20 contain the clauses "wherein the translation layer of the native application translates messages to or from the device interface of the chip card reader to enable bidirectional communication between the chip card reader and the virtual terminal by way of the native application;" and “wherein each of the first transaction and the second transaction is processed as a chip card transaction during the single interface session due to the bidirectional communication between the chip card reader and the virtual terminal.” These clauses clearly refer to intended use and an intended result; they do nothing positively; the clauses at issue are not elements of the limitation, rather,  someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1- 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent Claims 1, 11 and 20 recite amended the limitations “wherein the communication thread of the USB layer receives messages from each of the chip card reader and the native application;” followed by “wherein the translation layer of the native application translates messages to or from the device interface of the chip card reader to enable bidirectional communication between the chip card reader and the virtual terminal by way of the native application;”.  It is unclear whether the “messages” received from the chip card reader and the native application are the messages translated by the translation layer of the native application. This renders the amended independent claims (and their dependents) indefinite. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/10/2022